IN THE SUPREME COURT OF THE STATE OF MONTANA




THE MONTANA POWER COMPANY,
a Montana Corporation,
                     Plaintiff and Respondent,


ROBERTA WAX, as Personal Representative
of the estate of THEODORE SOLOMON,
deceased, ROBERTA WAX, as Guardian of
ROSEABELLE DIX SOLOMON, also known as
ROSE SOLOMON, Incompetent; BARBARA
WALLACE; and CLAYTON E. DeVOE,
                     Defendants and Appellants.



APPEAL FROM:                     District Court of the Fourth Judicial District,
                                 In and for the County of Ravalli,
                                 The Honorable Jack L. Green, Judge presiding.


COUNSEL OF RECORD:
                     For Appellant:
                                 George C. DeVoe,   is sou la, Montana
                     For Respondent:
     ---
     C



         ::
                                 William Evan Jones; Paul C. Meismer, Garlington,
                                 Lohn & Robinson, Missoula, Montana
         -- -

.-                                              Submitted on Briefs:     June 14, 1990
          . -...
              -.
            - >
           ~1-T
                                                        rn
                                                             ~ecided: August 6, 1990
Filed-.:
           t , J   < .   -




                                                Clerk
                                                               I      #




Justice R. C. McDonough delivered the Opinion of the Court.

     This is an appeal from a condemnation proceeding in the Fourth
Judicial   District, Ravalli   County.    Following the     order of
condemnation of a powerline easement, a hearing was held in order
to determine compensation due the appellant, Clayton E. DeVoe. The
District Court awarded damages in the sum of $5,000.00.    We affirm.
     The sole issue on appeal is:
Whether the District Court erred in striking and limiting certain
witness testimony presented by the appellant.
     The   respondent, Montana   Power   Company   (MPC) sought      to
construct a   three wire    electrical transmission   line    from    a
substation in Missoula, Montana to a substation at Hamilton Heights
in Ravalli County, Montana.    This proposed powerline was to run
immediately adjacent to an'existing powerline which ran along the
same route.   In order to construct the powerline, MPC needed to
obtain an easement through private property.    Suit was brought to
acquire the necessary easement. The District Court issued findings
of fact and the Preliminary Condemnation Order, establishing the
necessity for the taking.
     The appellant, Clayton E. DeVoe (DeVoe), filed an answer
seeking compensation in excess of $56,000.00.      MPC submitted an
Offer of Entry of Judgment in the sum of $5,000.00.       The parties
failed to reach an agreement concerning fair compensation due Mr.
DeVoe and consequently a non-jury trial was set.
     Before trial MPC submitted interrogatories seeking information
concerning the witnesses that DeVoe was planning to call.      These
                                 2
interrogatories requested information concerning identification of
all expert witnesses expected to be called, the substance of their
testimony and a summary of.the grounds for their opinion.
       The interrogatories were answered. At trial DeVoe called five
witnesses on his behalf, including himself, Helen Hudson Rude, a
local realtor, and Wayne Stephens a local landowner who had
experience as a real estate developer, owner and supervisor of
appraisers.
       As stated above, Ms. Rude is a local realtor who has lived in
the Missoula area for a substantial number of years. She testified
that she had considerable experience conducting market analysis of
properties for prospective purchasers, as well as some appraising
experience.     For purposes of this trial, she did not prepare any
type    of   appraisal   showing    a   before-taking    and   after-taking
evaluation of DeVoets property, however.          When she attempted to
testify concerning just compensation, MPC objected, and argued that
DeVoe failed to provide foundational information on grounds which
would support her opinion.         The objection was sustained and Ms.
Rude's testimony on this issue was stricken from the record.
       After Ms. Rude testified, Wayne Stephens was called.            Mr.
Stephens was personally acquainted with the property due to the
fact that he once considered making an offer on separate parcels
of the land for residential development.                When Mr.   Stephens
attempted to offer testimony concerning value of the land, MPC once
again objected on the grounds that a proper foundation was not laid
in the interrogatories concerning his ability to testify on value
and just compensation.     This objection was also sustained.
     Following trial, the District Court concluded that DeVoe was
entitled to just compensation in the amount of $5,000.00, plus
interest.    This appeal followed.
     DeVoe maintains that the District Court erred in striking Ms.
Rude's testimony and in disallowing the testimony of Mr. Stephens.
According to DeVoe, both of these witnesses were familiar with the
subject property and therefore were entitled to render opinions
concerning the market value of the property, as either lay or
expert witnesses.    DeVoe's argument is not valid when applied to
the facts now before us.
     MPC's objection to the testimony of Stephens and Rude was
primarily premised on the fact that DeVoe did not provide any
foundational information in the interrogatories which would provide
the basis of their opinions.         The trial court sustained this
objection.   In making this ruling the District Court did not abuse
its discretion and the answers provided by DeVoe read as follows:
     INTERROGATORY NO. 1:     Identify each expert from who
     defendant or anyone acting on defendant's behalf has
     requested any advice, opinion, study, or report regarding
     the subject property since a time beginning 3 years prior
     to the filing of the complaint herein and continuing up
     to the present time including, but not limited to,
     surveyors, appraisers, real estate people, bankers or
     other lenders, developers, government officials, and
     experts whom defendant expects to call as witnesses at
     trial.
     ANSWER NO. 1:   In addition to himself:


          2)   Helen M. Hudson, of Stevensville, Montana, a
     real estate broker in the area who lived adjacent to the
     subject property and is familiar with the sale of
comparable properties in the area.
     3) Wayne Stephens, of Missoula, Montana, formerly
the director of planning support for the Department of
Interior, Bureau of Indian Affairs; Superintendent of the
Standing Rock Indian Reservation in South Dakota, and a
real estate purchaser for his own account, who has
purchased, developed, and sold a number of similar
properties.


INTERROGATORY NO. 2:     For each person identified in
Interrogatory No. 1, state the nature and subject matter
of the advice, opinion, study, or report requested,
including whether the person was retained or specially
employed in anticipation of litigation or preparation for
trial and state the date of the request.


     2) Helen M. Hudson will render opinions as to the
highest and best use of the subject property, the value
of the property and the diminution of value of the
properties not actually taken by eminent domain.
     3) Wayne Stephens will render opinions on the same
subjects as Helen M. Hudson.


INTERROGATORY NO. 3: Name each person identified in the
answer to Interrogatory No. 1 whom the defendant expects
to call as an expert witness at trial, and "state the
subject matter on which the expert is expected to
testify, and * * * the substance of the facts and
opinions to which the expert is expected to testify and
a summary of the grounds for each opinion. l1       Rule
26(b) ( 4 ) (A)  For expert appraisers, state the
conclusions of value, methods of appraisal used, and
include a complete description of improvements, type of
property, zoning at the time of sale, description of
metes and bounds, and street address. Note: Each person
not named in the answer to this Interrogatory who was
named in the answer to Interrogatory No. 1 will be
considered as an expert who is not expected to be called
as a witness at trial.
ANSWER NO. 3 : All of the experts and persons named in
answer to interrogatory No. 1 are expected to testify at
trial. Their general subject will be as stated in the
forgoing answers.    The substance of the anticipated
      testimony is that the highest and best use of the
      property affected was rural residential tracts, that the
      value of the property actually taken was approximately
      $1,000.00 per acre and that the diminution in value of
      the affected property not actually taken was at least
      one-half of the value of the property prior to
      construction of the subject power line.
      As   is   evident   from   these   interrogatories,   MPC    sought
information concerning the identity of witnesses and the basis for
their opinions, which would be rendered at trial.       The basis for
the opinions was not set forth in the answers supplied by DeVoe.
From the answers given there is no indication of how these
witnesses arrived at their conclusion that DeVoe suffered a
diminution in the value of his property as a result of the power
line. MPC maintains in its brief, and we agree, that this failure
severely limited its ability to cross-examine DeVoets witnesses.
      Normally, the determination regarding the ability of a witness
to testify is in the sound discretion of the trial court.              State
Highway Commln v. Bennett (1973), 162 Mont. 386, 513 P.2d 5.            Its
determination will not be disturbed on appeal unless the appellant
shows an abuse of discretion.       State v. Smith (1986), 220 Mont.
364, 715 P.2d 1301.    This policy is especially applicable in cases
of this kind, where it may be necessary to prevent the abuse of
surprise on the part of the proponent and to prevent the opponent
from lying in wait to object at time of trial.
      DeVoe has not come forth with any facts which make such a
showing of abuse.     The answers to the interrogatories clearly do
not   reveal any    basis   for the witnesses1 valuation          of   just
compensation.      Nor do they offer any insight into how these
witnesses would arrive at before-taking and after-taking valuation

of the properties.   The trial court could therefore exclude the
testimony without abusing its discretion.      The ruling of the

District Court is therefore affirmed.




 We concur:
                  A